
	
		III
		111th CONGRESS
		1st Session
		S. RES. 324
		IN THE SENATE OF THE UNITED STATES
		
			October 27, 2009
			Mr. Graham submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating November 1, 2009, as
		  National Hemangioma Treatment Awareness Day.
	
	
		Whereas hemangiomas are the most common benign tumors that
			 occur in infancy;
		Whereas hemangiomas appear at birth, or within the first
			 several months of life;
		Whereas, each year, approximately 400,000 children in the
			 United States are born with hemangiomas and other vascular anomalies;
		Whereas hemangiomas and other vascular anomalies can have
			 a negative effect on the emotional development of a child;
		Whereas awareness of the impact of hemangiomas and
			 vascular anomalies on children, their families, and society will lead to
			 improvements in the care of children with hemangiomas;
		Whereas the National Institutes of Health supports
			 research on the treatment of, and cure for, hemangiomas and other vascular
			 anomalies;
		Whereas The Hemangioma Treatment Foundation has the unique
			 mission of providing treatment to children affected with hemangiomas and other
			 vascular anomalies; and
		Whereas The Hemangioma Treatment Foundation is dedicated
			 to finding a cure for hemangiomas and other vascular anomalies: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)designates
			 November 1, 2009, as National Hemangioma Treatment Awareness
			 Day; and
			(2)respectfully
			 requests that the Secretary of Senate transmit a copy of this resolution to The
			 Hemangioma Treatment Foundation.
			
